DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In view of the amendment filed 03/28/2022:
Claims 1, 3-8 and 16-21 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-8, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuboki et al. (US20170212449), and further in view of Pearce et al. (US20090263146) and Abe et al. (US9156056).
Regarding claim 1, Kuboki teaches a container (toner container 32; Figure 1) comprising: 
a chamber for storing build material ([0074] container body 33 serving as a powder storage; see 33 in Figure 1) for a printing system; 
an opening (container opening 33a; Figure 9) co-axial with a longitudinal axis of the chamber (see direction Q in Figure 1 and 9) for coupling to the printing system (via toner replenishing device 60; Figure 1); and 
a material-conveying member (nozzle receiver 330; Figure 1 and 9) mounted within the chamber ([0096] nozzle receiver 330 is attached to the container body 33) and arranged within the opening ([0096] nozzle receiver 330 is press fitted to the container opening 33a) to guide build material between the chamber and the printing system during rotation ([0111] As described above, when the toner is scooped up by the scooping portion 304 and supplied to the nozzle hole 610 of the conveying nozzle 611 inserted in the front end opening 305 serving as an opening of the nozzle receiver 330 attached to the container body 33); 
wherein the container is configured such that rotation of the chamber in a first direction about the longitudinal axis of the chamber conveys build material in the chamber to the printing system, and wherein the container is configured such that, on rotation of the chamber, the material-conveying member is rotated in a same direction as the chamber ([0080] With the rotation of each of the container bodies 33, a spiral rib 302 formed in a spiral shape on the inner surface of the container body 33 conveys toner in the container body 33 from one end on the right side in FIG. 5 to the other end on the left side in FIG. 5 along the longitudinal direction of the container body); 
and there is no relative motion between the material-conveying member and the opening ([0103] The nozzle receiver 330 attached to the container body 33 rotates together with the container body 33 along with rotation of the container body 33; if they rotate together then it is inherent that the material-conveying member rotates in the same direction as the chamber). However, Kuboki fails to teach that rotation of the chamber in a second direction about the longitudinal axis conveys the build material away from the three- dimensional printing system.
In the same field of endeavor pertaining to a container for a printing apparatus, Pearce teaches that rotation of the chamber in a second direction (reverse direction 69' ; Figure 4A) about the longitudinal axis conveys the build material away from the three- dimensional printing system ([0024] container 44 can be rotated in a reverse direction 69' and [0025] reversing rotation of container 44 causes internal rib 63 to migrate toner 42 away from the opening). Rotating the chamber in a second direction to convey build material away from the printing system allows for estimating the amount of material in the container such that when the chamber is low or nearly empty it can be replaced with a different chamber full of build material ([0005] The container is then moved in a forward direction following the rotation of the container in the reverse direction… A time period is determined which represents the time it took to move the material from the closed end of the material, until the signal indicating a sufficient amount of material exists in the dispensing unit. The amount of material in the container is estimated by use of the determined time period; [0023] determining when the container is low or nearly empty and will need to be replaced with another container which is full of toner and [0024] Turning now to FIGS. 4A-4C, illustrated are toner level sensing concepts of the present application to address the above issue).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the chamber of Kuboki rotate in a second direction about the longitudinal axis to convey the build material away from the printing system, as taught by Pearce, for the benefit of estimating the amount of material in the container such that when the chamber is low or nearly empty it can be replaced with a different chamber full of build material.
Further, Kuboki fails to teach the printing system is a three-dimensional printing system. In the same field of endeavor pertaining to a powder build material storage container for a three-dimensional printing system, Abe teaches the printing system is a three-dimensional printing system (Apparatus 1; Figure 1B).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the printer of Kuboki modified with Pearce with the three-dimensional printing system of Abe, because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of storing build material in a chamber for a three-dimensional printing system and for conveying the build material to or away from the three-dimensional printing system. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 3, Kuboki modified with Pearce and Abe teaches the container of claim 1. Further, Kuboki teaches wherein the material-conveying member comprises a screw (see conveying screw 614 inserted into nozzle receiver 330 in Figure 8).
Regarding claim 5, Kuboki modified with Pearce and Abe teaches the container of claim 1. Further, Kuboki teaches wherein the build material is a powdered build material (Abstract: “A powder container”).
Regarding claim 6, Kuboki modified with Pearce and Abe teaches the container of claim 1. Further, Kuboki teaches wherein the opening forms part of a base for the container (container front end cover 34; Figure 1), the base further comprising a material-guiding structure (scooping portion 304; Figure 1) formed around and below the opening to guide build material between the chamber and the material-conveying member during rotation (see 304 around and below 33a in Figure 10).
Regarding claim 7, Kuboki modified with Pearce and Abe teaches the container of claim 1. Further, Kuboki teaches wherein the chamber comprises an inner surface, the inner surface comprising helical raised portions (spiral rib 302; Figure 1) to guide build material between the chamber and the opening when the chamber is rotated ([0094] scooping portion scoops up the toner conveyed to the container front end by the spiral rib 302 along with the rotation of the container body 33 in the arrow A).
Regarding claim 8, Kuboki modified with Pearce and Abe teaches the container of claim 1. Further, Kuboki teaches the container comprising a valve structure (container shutter 332; Figure 12A-12D) disposed within the opening, wherein the valve structure is translatable within the opening between a proximal position (see Figure 12D) and a distal position (see Figure 12A) in an axial direction, and is arranged to seal the opening when the valve structure is in the proximal position ([0109] as illustrated in FIG. 12D, the conveying nozzle 611 is inserted in the shutter rear end supporting portion 335 from the receiving opening 331. Therefore, as illustrated in FIG. 8, the conveying nozzle 611 is inserted in the container body 33 and located at the set position. At this time, as illustrated in FIG. 12D, the nozzle hole 610 is located at a position overlapping the opening 335b of the shutter supporting portion).
Regarding claim 18, Kuboki modified with Pearce and Abe teaches the container of claim 6. Further, Kuboki teaches wherein the material- guiding structure comprises a helical lower surface (spiral rib 304a; Figure 10, 13, and 14) that extends from the opening in an axial direction (see 304a in Figure 9).
Regarding claim 19, Kuboki modified with Pearce and Abe teaches the container of claim 18. Further, Kuboki teaches wherein: upon rotation of the chamber in the first direction, the material-guiding structure guides material to the material-conveying member ([0111] the toner is scooped up by the scooping portion 304 and supplied to the nozzle hole 610 of the conveying nozzle 611 inserted in the front end opening 305 serving as an opening of the nozzle receiver 330 attached to the container body 33). However, Kuboki fails to teach that upon rotation of the chamber in the second direction, the material-guiding structure guides material to the chamber.
In the same field of endeavor pertaining to a container for a printing apparatus, Pearce teaches the chamber rotates in the second direction, as discussed in the rejection of claim 1.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the material-guiding structure of Kuboki modified with Pearce and Abe to guide material to the chamber, since Kuboki teaches the chamber and material-conveying member are rotated together, and where the direction is reversed, as taught by Pearce, the material-guiding structure rotated in the second direction guides material to the chamber. The material-guiding structure rotated in the second direction guides material to the chamber for the benefit of estimating the amount of material in the container such that when the chamber is low or nearly empty it can be replaced with a different chamber full of build material, as discussed in the rejection of claim 1
Regarding claim 20, Kuboki modified with Pearce and Abe teaches the container of claim 6. Further Kuboki teaches wherein the material- guiding structure is integrated with the base (see 304 within container front end cover 34 in Figure 1)
Regarding claim 21, Kuboki modified with Pearce and Abe teaches the container of claim 6. Further, Kuboki teaches wherein the material- conveying member mates with and completes an Archimedes screw with the material- guiding structure (see conveying screws 614 inside conveying nozzle 611 in Figure 8) when installed in the opening ([0090] in FIG. 8, a indicates the position at which the outer surface 33b of the container opening 33a comes in sliding contact with the inner surface 615a of the container setting section 615 and at which the radial position of the toner container 32 relative to the toner replenishing device 60 is determined).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuboki et al. (US20170212449) Pearce et al. (US20090263146) and Abe et al. (US9156056), and further in view of Hird et al. (“Modelling helical screw piles in clay using a transparent soil”, In Proceedings of the 7th International Conference on Physical Modelling in Geotechnics 2010 Jun 17, pp. 769-774).
Regarding claim 4, Kuboki modified with Pearce and Abe teaches the container of claim 3. However, Kuboki fails to explicitly teach whether the screw comprised in the material-is a single or multi-helix screw.
In the field reasonably pertinent to the problem, Hird teaches a multi-helix screw (see double and triple helix pile in Figure 2(b) and 2(c)). A triple helix pile exhibits increased capacity for load deflection compared to a single helix pile (“The load-deflection responses in Figure 7 clearly show, as would be expected, that the triple helix screw pile (C3) exhibits increased stiffness and ultimate capacity compared to the single helix pile (C1)”- see pg. 774 left column paragraph 2).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the screw of Kuboki to be a multi-helix screw for the benefit of increasing the capacity for load deflection.

Allowable Subject Matter
	Claims 16 and 17 were deemed allowable subject matter in the Office Action mailed 02/09/2022. 
Regarding claim 16, Kuboki teaches the container further comprising a notch (shutter hooks 332a; Figure 1 and 8) in one of the material-conveying member (nozzle shutter positioning ribs 337a ; Figure 11), Kuboki fails to teach the notch interfaces with a protrusion of the other of the opening and the material-conveying member to prevent relative motion between the material-conveying member and the opening
Regrading claim 17, Kuboki teaches the container further comprising a connecting member (shutter hooks 332a; Figure 1 and 8) between the material-conveying member and the opening. However, Kuboki fails to teach the connecting member prevents relative motion between the material-conveying member and the opening.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, Applicant’s arguments, see pg. 14-15, filed 03/28/2022, with respect to claim 4 have been fully considered and are persuasive.  The 35 USC § 103 of claim 4 as being unpatentable over Pearce et al. (US20090263146), and further in view of Abe et al. (US9156056) and Hosokawa (US9482988) has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743